Citation Nr: 0916922	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Chiari malformation 
with cervical syrinx.

2.  Entitlement to service connection for status post right 
ulnar nerve transposition surgery, right elbow, claimed as 
right elbow nerve damage.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

4.  Entitlement to service connection for bilateral hip pain, 
claimed as bursitis and arthritis of the hips.

5.  Entitlement to service connection for bilateral knee 
osteoarthritis.

6.  Entitlement to service connection for left wrist 
osteoarthritis. 

7.  Entitlement to service connection for bilateral rotator 
cuff tendonitis, claimed as arthritis and bursitis of the 
shoulder.

8.  Entitlement to service connection for cervical 
degenerative disc disease.  

9.  Entitlement to service connection for asthmatic 
bronchitis, claimed as respiratory problems and bronchial 
pneumonia.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	John E. Cameron, Attorney At 
Law


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 
to April 1968.  He also had a subsequent period of service in 
the United States Army Reserves from April 1968 to February 
1972, and periods of service in the New Jersey Army National 
Guard from February 1972 to February 1973, and from May 1978 
to May 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that after the Veteran's claims were 
certified on appeal, he submitted additional medical evidence 
which has not yet been considered by the RO.  However, the 
Veteran included a waiver of initial RO consideration of that 
evidence.  Therefore, the Board may properly consider this 
evidence in rendering its decision.  See 38 C.F.R. § 20.1304 
(2008).

The issues of service connection for Chiari malformation with 
cervical syrinx, service connection for bilateral rotator 
cuff tendonitis, claimed as arthritis and bursitis of the 
shoulder and service connection for asthmatic bronchitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A right elbow disability was not present in service or 
for many years thereafter, and is not etiologically related 
to service.

2.  The Veteran does not have carpal tunnel syndrome of the 
right wrist.

3.  The Veteran does not have a current bilateral hip 
disability.

4.  A bilateral knee disability was not present in service, 
was not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.

5.  A left wrist disability was not present in service, was 
not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.

6.  A cervical spine disability was not present in service, 
was not manifested within one year of the Veteran's discharge 
from service, and is not etiologically related to service.

7.  The Veteran does not have PTSD.

8.  The Veteran does not have a current anxiety disorder.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for service connection for carpal tunnel 
syndrome of the right wrist are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

3.  The criteria for service connection for a bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

4.  A bilateral knee disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  A left wrist disability was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

6.  A cervical spine disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

7.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

8.  The criteria for service connection for an anxiety 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).

Analysis

Status Post Right Ulnar Nerve Transposition Surgery, Right 
Elbow

The Veteran contends that his currently diagnosed right elbow 
disability is related to his active military service.  

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's upper extremities were evaluated as 
normal, and they are all negative for any indication of a 
disorder of the right elbow.

The post-service medical evidence of records shows that the 
Veteran was diagnosed with a right elbow disability as early 
as September 2004 and that he has received treatment for the 
disorder since that time.  See East Orange VAMC outpatient 
treatment records, September 2004 treatment report from D.C., 
MD and October 2004 VA examination report.  Specifically, 
D.C., MD noted that the Veteran underwent ulnar nerve 
transposition surgery approximately 5-6 years prior.  After 
completing nerve conduction and electromyography studies, the 
doctor's conclusion was that the findings were suggestive of 
a moderate bilateral tardy ulnar nerve entrapment neuropathy 
at the elbow (cubital tunnel syndrome).  The Veteran was also 
noted to be status post right ulnar nerve transposition 
surgery of the right elbow during an October 2004 VA 
neurology examination.  None of this evidence indicates that 
the Veteran's currently demonstrated right elbow disability 
is related to service.  In this regard, the Board notes that 
during outpatient treatment, the Veteran reported that the 
pain in his right elbow started years earlier and that it had 
gotten progressively worse.  However, he never reported that 
the pain was related to his active military service.  See 
East Orange VAMC outpatient treatment records.

In essence, the evidence of a nexus between the Veteran's 
military service and his right elbow disability is limited to 
the Veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Carpal Tunnel Syndrome of the Right Wrist

The Veteran contends that he has a current diagnosis of 
carpal tunnel syndrome of the right wrist related to his 
active military service.  

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's upper extremities were evaluated as 
normal, and they are all negative for any indication of 
carpal tunnel syndrome or any right wrist disorder.

Furthermore, there is no post-service medical evidence of a 
current right wrist disability.  The aforementioned September 
2004 treatment record from D.C., MD indicates that the 
findings from nerve conduction and electromyography studies 
revealed no electrophysiological abnormal findings to 
indicate cervical radiculopathy or carpal tunnel syndrome.  
2005 outpatient treatment records from the East Orange VAMC 
show only that the Veteran's medical history was significant 
for right carpal tunnel syndrome status post release.  They 
do not show a current diagnosis of carpal tunnel syndrome.  
The Board also notes that an October 2004 VA neurological 
examination report indicates that the Veteran had right-hand 
carpal tunnel surgery five to six years prior.  He was 
diagnosed at that time with status post right carpal tunnel 
surgery on the right hand, but the examiner did not indicate 
that the Veteran was suffering from carpal tunnel syndrome of 
the right wrist at that time.

In essence, the evidence of a current diagnosis of carpal 
tunnel syndrome of the right wrist is limited to the 
Veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the Veteran, 
are not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Bilateral Hip Pain

The Veteran contends that he had excessive exposure to 
extreme cold weather during active military service in Korea 
where he spent seventeen days in cold weather without 
shelter, and as a result, he developed arthritis and bursitis 
which causes him to experience aches and pain.

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's lower extremities were evaluated as 
normal, and they are all negative for any indication of a 
disorder of the hips.

Furthermore, there is no post-service medical evidence of a 
current bilateral hip disability.  The post-service medical 
evidence of record includes outpatient treatment records from 
the East Orange VAMC, the report from a VA orthopedic 
examination conducted in November 2004, and treatment records 
from several of the Veteran's private physicians.  This 
evidence does not show that the Veteran has received a 
diagnosis of a current hip disability or that he has been 
treated for any type of hip condition.  In fact, the report 
of the November 2004 VA examination shows that X-rays of the 
Veteran's hips were normal.

In essence, the evidence of a current bilateral hip 
disability is limited to the Veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the Veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Bilateral Knee Osteoarthritis

The Veteran contends that his currently demonstrated 
bilateral knee osteoarthritis is related to excessive 
exposure to extreme cold weather during active military 
service in Korea.

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's lower extremities were evaluated as 
normal, and they are all negative for any indication of a 
disorder of the knees.

The post-service medical evidence of record shows that the 
Veteran was diagnosed with a bilateral knee disability as 
early as November 2004 and that he has received treatment for 
the disorder since that time.  See outpatient treatment 
records from the East Orange VAMC and November 2004 VA 
examination report.  None of this evidence indicates that the 
Veteran's bilateral knee disability is related to service.  

In essence, the evidence of a nexus between the Veteran's 
military service and his bilateral knee disability is limited 
to the Veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
Veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Left Wrist Osteoarthritis

The Veteran contends that his currently demonstrated left 
wrist osteoarthritis is related to excessive exposure to 
extreme cold weather during his active military service in 
Korea.

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's upper extremities were evaluated as 
normal, and they are all negative for any indication of a 
disorder of the wrists.

The post-service medical evidence of record shows that the 
Veteran was diagnosed with a left wrist disability, 
specifically left wrist osteoarthritis and pain from scar 
tissue, as early as November 2004 and that he has received 
treatment for the disorder since that time.  See outpatient 
treatment records from the East Orange VAMC and November 2004 
VA examination report.  None of this evidence indicates that 
the Veteran's left wrist disability is related to service.  

The Board also notes that in a June 2006 treatment report, 
A.K., MD noted the Veteran's complaints of pain in the left 
wrist that had worsened over the past fifteen years, with no 
history of acute injury.  He was diagnosed at that time with 
scapholunate advanced collapse of the left wrist as well as 
likely mild left carpal tunnel syndrome.  None of this 
evidence indicates that the Veteran's additionally diagnosed 
left wrist disabilities are related to service.  In fact, 
A.K. opined that the Veteran's diagnoses were most likely 
related to the Veteran's long-term employment as a mechanic.  


In essence, the evidence of a nexus between the Veteran's 
military service and his left wrist disability is limited to 
the Veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the Veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Cervical Degenerative Disc Disease

The Veteran contends that his currently demonstrated cervical 
spine disorder is related to his active military service.

The only service treatment records available include the May 
1968 report of medical history from the Veteran's Army 
discharge examination, the January 1972 National Guard 
enlistment examination report with the report of medical 
history, and a March 1978 National Guard examination report 
and report of medical history.  All of these records show 
that the Veteran's spine was evaluated as normal, and they 
are all negative for any indication of a cervical spine 
disorder.

The post-service medical evidence of record shows that the 
Veteran has been diagnosed with cervical radiculitis; 
moderate advanced osteo-arthritic changes of the cervical 
spine; neuropathic changes consistent with bilateral C6, C7, 
C8 radiculopathy; C4 to C5 bilaterally, lumpy thickening and 
increased echotexture of the muscular bed over the edges of 
the vertebral bodies and linear increased echotexture of the 
neural structures; and cervical degenerative disc disease 
with arthritis.  See East Orange VAMC outpatient treatment 
records, May 2002 treatment records from E.H., MD, treatment 
records from Saint James Hospital dated from June 2002 to 
December 2003, and September 2004 treatment report from J.P., 
MD.  Furthermore, the evidence of record shows that the 
Veteran was diagnosed with a chronic cervical neck strain on 
VA examination in October 2004, and cervical degenerative 
disc disease and cervical foraminal stenosis on VA 
examination in November 2004.


None of the medical evidence of record indicates that the 
Veteran's cervical degenerative disc disease or any other 
diagnosed cervical spine disorder is related to his active 
military service, nor is there any evidence of a cervical 
spine disability within a year of his discharge from service.  

In essence, the evidence of a nexus between the Veteran's 
military service and his cervical spine disability is limited 
to the Veteran's own statements.  This is not competent 
evidence of the claimed nexus since laypersons, such as the 
Veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

PTSD

The Veteran contends that he had many stressful experiences 
during his active military duty in Korea which caused him to 
develop PTSD.  See March 2008 statement.

The evidence of record shows that at the time of the 
Veteran's May 1968 active duty discharge examination, the 
Veteran reported having nervous trouble and it was noted that 
he had experienced occasional mild anxiety, infrequent.  
However, the May 1968 report of medical history from the 
Veteran's Army discharge examination, the January 1972 
National Guard enlistment examination report with the report 
of medical history, and a March 1978 National Guard 
examination report and report of medical history are negative 
for any indication or diagnosis of a psychiatric disorder.  
Furthermore, there is no post-service medical evidence of 
record showing any treatment for PTSD.  Instead, as noted 
above, the post-service medical evidence of record which 
includes outpatient treatment records from the East Orange 
VAMC and treatment records from the Veteran's private 
physicians shows that the Veteran has been diagnosed with a 
mood disorder due to medical conditions, specifically noting 
chronic pain related to Chiari malformation.  The Veteran has 
neither submitted nor identified any other medical evidence 
suggesting that he has PTSD.  

While the Veteran is apparently of the opinion that he has 
PTSD, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, service 
connection is not in order for this claimed disability.

Anxiety Disorder

The Veteran contends that he has an anxiety disorder related 
to active military service in Korea.  Specifically, he claims 
that during visits to hospitals and morgues in December 1966 
as part of his training on combat injuries in Korea, he saw 
faceless and limbless bodies and was left feeling nervous, 
angry and jittery and unable to sleep as a result.  The 
Veteran also claims that in late 1967 while on guard duty at 
the demilitarized zone (DMZ), 27 North Koreans came across 
the DMZ and terrorized South Koreans and American military 
personnel, causing him to become extremely nervous, anxious 
and scared.  He also claims that his anxiety was aggravated 
during other guard duty assignments, including an assignment 
on a bridge over the Black River in 1967 and an assignment on 
a mountain in Korea.  See March 2008 statement.

The Veteran's May 1968 report of medical history shows that 
he reported having nervous trouble, and it was noted that he 
had occasional mild anxiety, infrequent.  

However, there is no post-service medical evidence of record 
showing any treatment for anxiety.  Instead, the medical 
evidence of record which includes outpatient treatment 
records from the East Orange VAMC and treatment records from 
the Veteran's private physicians shows that the Veteran has 
been diagnosed with a mood disorder due to medical 
conditions, specifically noting chronic pain related to 
Chiari malformation.

In essence, the evidence of a current anxiety disorder is 
limited to the Veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the Veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in October 2004 and August 2006, the 
Veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).
With regard to the claims for service connection for PTSD and 
service connection for an anxiety disorder, the Veteran was 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim) in the 
January 2006 letter.  

However, with regard to the claims for service connection for 
status post right ulnar nerve transposition surgery of the 
right elbow, service connection for bilateral hip pain, 
service connection for bilateral knee osteoarthritis, service 
connection for left wrist osteoarthritis, and service 
connection for cervical degenerative disc disease, the Board 
notes that although the Veteran has not been provided notice 
of the type of evidence necessary to establish a disability 
rating or an effective date, there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
has determined that service connection for the noted 
disabilities is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

With regard to the duty to assist, the Board acknowledges 
that, unfortunately, all of the Veteran's service treatment 
records could not be obtained.  Only the report of medical 
history portion of the Veteran's May 1968 Army discharge 
examination, the January 1972 National Guard enlistment 
examination report and report of medical history, and a March 
1978 National Guard examination report and report of medical 
history could be found.  Under such circumstances, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Because these records, if they existed, 
remain absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

The RO conducted an extensive search for outstanding records 
(as documented in great detail in the November 2005 Formal 
Finding on the Unavailability of Records Efforts), but the 
records have not been located.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  See also Hayre, supra [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  Such is the case with the matter 
at hand.  

The Board notes that, besides the unavailable service 
treatment records, all pertinent evidence has been obtained 
in this case.  In addition, the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the denied claims.  The 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for status post right ulnar nerve 
transposition surgery, right elbow, claimed as right elbow 
nerve damage is denied.

Service connection for right hand carpal tunnel syndrome is 
denied.

Service connection for bilateral hip pain, claimed as 
bursitis and arthritis of the hips is denied.

Service connection for bilateral knee osteoarthritis is 
denied.

Service connection for left wrist osteoarthritis is denied.

Service connection for cervical degenerative disc disease is 
denied.

Service connection for PTSD is denied.

Service connection for an anxiety disorder is denied.


REMAND

The Veteran contends that his currently demonstrated Chiari 
malformation (CM) was first incurred in service.  
CM is a congenital anomaly in which the cerebellum and 
medulla oblongata, which is elongated and flattened, protrude 
into the spinal canal through the foramen magnum.  It is 
classified into three types according to severity, ranging 
from prolapse of the cerebellar tonsils into the spinal canal 
without elongation of the brainstem (type I) to complete 
herniation of the cerebellum to form an occipital 
encephalocele (type III).  It may be accompanied by 
hydrocephalus, spina bifida, syringomyelia and mental 
defects.  The classic form in Type II, Arnold-Chiari 
malformation.  See Dorland's Illustrated Medical Dictionary 
1090 (30th Ed. 2003).  Arnold-Chiari malformation is the 
herniation of the cerebellar tonsils and vermis through the 
foramen magnum into the spinal canal.  It is always 
associated with lumbosacral myelomeningocele and 
hydrocephalus, and mental defects are common.  See id.  
On his May 1968 report of medical history, the Veteran 
reported experiencing mental defects such as dizziness or 
fainting spells and it was noted on the examination report 
that he experienced dizziness prior to induction.  

An April 2004 MRI of the Veteran's brain indicated that the 
Veteran had a Chiari I malformation.  April and May 2004 
treatment records from A.G., MD and a September 2004 
treatment record from J.P., MD indicate that the Veteran 
complained of posterior neck discomfort and stiffness, 
headache with coughing, sleep apnea, shoulder pain, back 
pain, weakening of arm strength and parathesias.  He was 
diagnosed by A.G., MD with a Chiari I malformation and by 
J.P., MD with a Chiari malformation with cervical syrinx.  
During an October 2004 VA examination, the examiner noted the 
Veteran's complaints of neck stiffness and neck pain, 
sometimes radiating to both shoulders and occasional numbness 
and weakness of both hands since 2001.  He was diagnosed at 
that time with Arnold-Chiari malformation with cervical 
syrinx.  In addition, October 2004 treatment records from 
Suburban Neurology show that the Veteran presented with 
symptoms of neck pain and stiffness, frequent pressure 
headache, right hand and elbow parathesias and numbness and 
bilateral hand weakness.  He was again diagnosed with Chiari 
I malformation with syrinx.  The Board also notes that the 
Veteran was diagnosed during VA outpatient treatment at the 
East Orange VAMC with Chiari malformation Type II.

The record reflects that although the Veteran reported mental 
defects in service, and has been afforded a VA medical 
examination to determine the nature of his neurological 
disorder; a VA medical opinion concerning the etiology of the 
disorder has not been obtained.

Further, since the medical definition of the type of CM, the 
Veteran's private physicians' diagnoses of Chiari I 
malformation, and the Veteran's VA diagnoses of Arnold- 
Chiari malformation and Chiari malformation Type II are 
inconsistent, a clarification of the Veteran's diagnosis is 
necessary.

The record also reflects that although the Veteran has been 
afforded a VA medical examination to determine the nature of 
his bilateral shoulder disability; a VA medical opinion 
concerning the etiology of the disorder has not been 
obtained.

In a compensation case, VA is required to provide a medical 
examination or obtain a medical opinion if the record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability, and establishes that the Veteran suffered an 
injury or disease in service, and indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2008); see 
also Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the evidence shows a current (post-service) diagnosis 
of bursitis of the right shoulder in March 2002.  See 
treatment records from A.S., MD.  An August 2003 radiology 
report from the Saint James Hospital Medical Imaging 
Department, associated with an examination of the Veteran's 
left shoulder, revealed evidence of minimal calcification 
near the greater tuberosity which was noted to possibly 
represent calcific bursitis.  A March 2004 MRI of the left 
shoulder revealed evidence of tendinitis of the rotator cuff 
tendon and subacromial bursitis.  See March 2004 treatment 
records from J.C., MD.  In a September 2004 treatment report, 
J.P., MD indicates that the Veteran began experiencing neck, 
back, upper back and shoulder pains in 2001 and that he had 
been treated for recurrent episodes of tendonitis and 
arthritis involving the upper extremities.  The Veteran was 
also diagnosed with bilateral rotator cuff tendonitis during 
a November 2004 VA joints examination.  During his May 1978 
National Guard examination, the Veteran reported that he had 
been diagnosed with bursitis of the left shoulder five months 
earlier.

Here, as in Charles, the record contains evidence of a 
disease of the Veteran's shoulder in service.  The record 
also contains competent evidence of a current disability of 
the shoulders that may be related to the in-service disease.  
Therefore, a VA examination and medical nexus opinion are 
necessary with respect to this claim.

The record also reflects that although the Veteran has been 
afforded a VA medical examination to determine the nature of 
his respiratory disorder; a VA medical opinion concerning the 
etiology of the disorder has not been obtained.

The evidence of record shows that the Veteran was given a 
post-service diagnosis of acute asthmatic bronchitis by R.P., 
MD in June 1982.  During a November 2004 VA respiratory 
examination, the examiner noted the Veteran's history of 
bronchial asthma that is more like asthmatic bronchitis for 
the previous twenty to twenty-five years.  The Veteran 
reported that whenever he got a cold or upper respiratory 
infection, he would get asthmatic bronchitis.  He was 
diagnosed with asthmatic bronchitis with recurrent upper 
respiratory infection at that time.  On his May 1968 report 
of medical history, the Veteran reported having asthma, 
chronic or frequent colds and a chronic cough.  It was also 
noted on the May 1968 report of medical history that the 
Veteran had a questionable history of bronchial asthma with 
infrequent symptoms.

Here, as in Charles, the record contains evidence of a 
respiratory disease in service.  The record also contains 
competent evidence of a current respiratory disability that 
may be related to the in-service respiratory disease.  
Therefore, a VA examination and medical nexus opinion are 
necessary with respect to this claim.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Make arrangements for the claims 
folder to be reviewed by a VA neurologist 
for a medical opinion to determine the 
nature and likely etiology of the 
Veteran's claimed CM disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examiner should first specifically 
indicate whether the Veteran has CM type 
I, type II or Arnold-Chiari syndrome, or 
type III.  

Based upon the claims folder review, the 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
possibility) that the Veteran's CM is 
etiologically related to his military 
service.  The examiner should also provide 
the rationale for all opinions expressed.  
In this regard, the Board notes that 
although CM is defined as a congenital 
disorder, the veteran claims that his CM 
was acquired in-service. Therefore, the 
examiner should also address whether the 
veteran's CM is a congenital or acquired 
disorder.

If the examiner finds that the Veteran's 
CM is a congenital or developmental 
disorder, the examiner should indicate 
whether any such pre-service disorder was 
permanently worsened beyond natural 
progression by service.  If the examiner 
finds that the Veteran's CM was acquired, 
the examiner should address whether any 
superimposed injury or disease occurred as 
to the Veteran's CM during his period of 
active duty service.  

3.  Make arrangements for the claims 
folder to be reviewed by a physician with 
appropriate expertise for a medical 
opinion to determine the nature and likely 
etiology of the Veteran's claimed 
bilateral shoulder disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  

Based upon the claims folder review, the 
examiner should provide an opinion with 
respect to any currently present disorder 
of the shoulders as to whether there is a 
50 percent or better probability that such 
disorder is related to the Veteran's 
military service.  The examiner should also 
provide the rationale for all opinions 
expressed.

4.  Make arrangements for the claims folder 
to be reviewed by a physician with 
appropriate expertise for a medical opinion 
to determine the nature and likely etiology 
of the Veteran's claimed respiratory 
disorder.  The claims folder must be made 
available to and reviewed by the examiner.  

Based upon the claims folder review, the 
examiner should provide an opinion with 
respect to any currently present 
respiratory disorder as to whether there is 
a 50 percent or better probability that 
such disorder is related to the Veteran's 
military service.  The examiner should also 
provide the rationale for all opinions 
expressed.

5.  Readjudicate the Veteran's claims based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
Veteran and his representative the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


